                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     %HVWZD\ 86$  ,QF HW DO                                    FY
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE
    6*5202 HW DO                                       (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, -RKQ 6 $UW]                          , an active member in good standing of the bar of
     Eastern District of Michigan , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 3ODLQWLIIV %HVWZD\ HQWLWLHV                  in the
                                                                &UDLJ $OOLVRQ
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       6RXWK 0DLQ 6WUHHW 6XLWH                      : &DOLIRUQLD $YHQXH 6WH 
    $QQ $UERU 0LFKLJDQ                            6XQQ\YDOH &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    -6$UW]#GLFNLQVRQZULJKWFRP                          &$OOLVRQ#GLFNLQVRQZULJKWFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:         .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               -RKQ 6 $UW]
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of -RKQ 6 $UW]                               is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the
                                                              he party.

   Dated: 8/16/2019
                                                              UNITED STATES
                                                                     STATES DISTRICT JUDGE Octo
                                                                                           October
                                                                                             tobbeer 2012
                                                                                             to      201

     PRO HAC VICE APPLICATION & ORDER
